MORROW, Presiding Judge.
Burglary is the offense; penalty assessed at confinement in the penitentiary for life-.
The punishment for burglary is confinement in the penitentiary for a period of not less than two nor more than twelve years. The penalty assessed in the present instance is by virtue of article 63, P. C., 1925, authorizing a lifetime penalty to one who has been three times convicted of a felony less than capital.' In the present instance, to meet the proof demanded, the state introduced certified copies of judgments in which the name of the person convicted was Arthur McCann. There was a failure, however, to make other proof of the identity of the present appellant as the person who committed the offenses on which the judgments mentioned were founded. That the mere recital in a certified copy of a judgment is not sufficient to prove the identity of the accused in the present case is established by many of the decisions of this court. See Goad v. State, 51 Texas Crim. Rep., 393; Rogers v. State, 83 Texas Crim. Rep., 526; Parker v. State, 53 S. W. (2d) 473; Bullard v. State, 50 S. W., 348.
For the reasons stated, the judgment is reversed and the cause remanded.

Reversed and remanded.